Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
In figure 10 the dimension leadlines  identifying the 16.6% percentage as the wave length of the fourth order vibration is miss pace.   The half wave length (from windshield center to the adjacent node) of the windshield bonding surface for the  third-order vibration is 16.6% of the total length of the windshield width wise bonding surface.  The fourth order vibration wave length is 25% of the windshield’s total width length with one of the nodes located in the center of the windshield. .
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 11 -12, in the phrase “and the tower bar being fixed to positions corresponding to portions between respective positions of two rigidity improvement members” it is indefinite.    It is unclear what the term “portions” is reciting.    Is it a portion of the tower claimed bar, cowl windshield or other non-claimed structure disclosed in the specification? 
The phrase “rigidity improvement member”  in claim 1, lines 7 and  11; and claim 2, line 5 is indefinite. The term “improvement” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Further are the “two rigidity improvement members” recited in claim 1 lines 11-12 separate and different members than the “rigidity improvement members” recited in claim 1, line 7?   Is Applicant reciting two of said rigidity members or more than two?
Claim 9 recites the limitation "the vehicle upper area" in lines 5 - 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the bottom surface portion” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
In claim 10 the phrases “an upper area” and “a lower area” are considered to be indefinite.  Both the cowl lower panel and cowl upper panel  are connected to the node member are recited as being joined from the “upper area” and “lower area”.   The cowl upper panel is described in the specification as being connected to the cowl lower panel.  It is unclear if the “areas” are surface areas of the cowl panels or a vehicle upper area and a vehicle lower area.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Aab DE 102012015334 in view of Shimura US Patent Application Publication No. 2008/0116721  .
 Aab discloses front vehicle-body structure for a vehicle, the front vehicle-body structure comprising:
(claim 1) a front windshield (14) fixed to an edge portion of an opening in a vehicle body; a pair of left and right front suspension housings; a cowl(see 12 in figure 1) defining a lower edge of the opening for the front windshield; a tower bar coupling each of the left (26) and right (28) front suspension housings with a region around a vehicle-width-direction center portion of the cowl. The cowl has a bonding surface for coupling  lower edge of the front windshield thereto.

The claimed invention is distinguishable from Aab by its recitation of rigidity improvement members, each of which locally improves bending rigidity of the cowl, disposed in two positions in the cowl, the two positions dividing the front windshield into generally three equal parts in a vehicle width direction, and the tower bar being fixed to positions corresponding to portions between respective positions of two rigidity improvement members in the vehicle width direction of the cowl. 
Aab includes a reinforcement plate 48 for reducing notice and vibrations.  Shimura discloses a vehicle having a cowling 12 onto which the bottom of the windshield is connected.  Reinforcement members 26 are  fixed within the cowl dividing the cowl into three equal parts (see figure 3).  The locations of the reinforcement members 26 inhibits vibrations of the window glass and suppresses sounds.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Aab to include two reinforcement members inside the cowl at two positions dividing the windshield into generally three equal parts to better reduce windshield vibrations and noise.  	   


In regard to claim 2, Shimura  discloses wherein the cowl has a closed cross-section or an open cross-section (see slightly open cross section of cowl in figure 4) extending in the vehicle width direction, and the rigidity improvement member is a node member (see figure 6) locally provided in the closed cross-section or the open cross-section in the vehicle width direction. 

In regard to claim 6, Shimura  discloses wherein the two positions divide the bonding surface into generally three equal parts in the vehicle width direction are set in a range, with respect to a middle position of the bonding surface in the vehicle width direction, between a vehicle-width-direction outer side of a position corresponding to 10% of a length of the bonding surface in the vehicle width direction and a vehicle-width-direction inner side of a position corresponding to 16.6% of the length of the bonding surface in the vehicle width direction (Shimura in figures 1 and 3 discloses the reinforcement 26 positioned at 16.6% of the total windshield width from the windshield center).

 In regard to claim 7, Shimura  discloses wherein the two positions divide the bonding surface into generally three equal parts in the vehicle width direction are set in a range, with respect to a middle position of the bonding surface in the vehicle width direction, between a vehicle-width-direction outer side of a position corresponding to 10% of a length of the bonding surface in the vehicle width direction and a vehicle-width-direction inner side of a position corresponding to 16.6% of the length of the bonding surface in the vehicle width direction (Shimura in figures 1 and 3 discloses the reinforcement 26 positioned at 16.6% of the total windshield width from the windshield center).





Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Aab DE 102012015334 in view of Shimura US 2008/0116721  as applied to claim 1 above, and further in view of Nakamae et al DE 112016004830.
The Nakamae discloses a reinforcing member 20 for the cowl, see figure 5.  The cowl hat-shaped profile, with a bottom face (211)extending in the vehicle width direction, a pair of left and right side faces (sidewalls shown in figure 5,  unnumbered, between flat bottom 211 and flanges (22, 22) extending from both ends of the bottom face in the vehicle width direction to the vehicle upper area, and a pair of left and right upper end flange portions (22, 22) respectively extending in opposite directions in the vehicle width direction from upper ends of the pair of left and right side faces.
Shimura discloses plain strip reinforcement members.  It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute a hat-shaped reinforcement member with flanges as taught by Nakamae for the  reinforcement members in Aab as modified by Shimura to better strengthen the cowl against vibrations.


In regard to claim 10,wherein Shimura discloses the node member (26), the bottom face is joined to the bottom surface portion of a cowl lower panel (18 in figure 2) of the cowl from an upper area, and the left and right upper end flange portions (see 22 in Nakamae) are joined to a first surface portion and a second surface portion of a cowl upper panel (22 in figure 2 of Shimura) of the cowl from a lower area.



Allowable Subject Matter
Claims 3-5 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached USPTO 892 form is cited for their windshield  cowl structure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/             Examiner, Art Unit 3612                                                                                                                                                                                           /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612